                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


ANTONIO T. WALTON,

             Plaintiff,

      V.                                              CV 119-063


COMMISSIONER C. DOZER DOZER,et al.,

             Defendants.



                                         ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs complaint for failure to state a claim upon which relief may be

granted, and CLOSES this civil action.

        SO ORDERED this             day of August, 2019, at Augusta, Georgia.




                                         J. RAND2«^HALL,XHIEF judge
                                         UNITED^TATES DISTRICT COURT
                                         -SOUTHERN DISTRICT OF GEORGIA
